Title: To George Washington from Major Jacob Morris, 24 June 1778
From: Morris, Jacob
To: Washington, George


                    
                        Sir
                        24th June 1778Two miles above Black Horse Tavern [N.J.]
                    
                    Coll White being much ingaged, desires me to communicate the following intelligence to your Excellency.
                    Agreeable to instructions he recd yesterday he came up with the enemy’s rear this morning about 10 oClock at Crosswicks Bridge, & found them distroying it. he immediately ordered Captn Ross of Dayton’s Regiment who was near at hand with his Company, & detachment of militia to go down, & commence a s[k]irmish with the enemy, which he did, & continued it with spirit until they brought up some cannon, & obliged him to retire.
                    Coll White found & made prisoners in Crosswicks by parole Captn Stevenson of the Queens rangers who was shot thro’ the Body in the skirmish yesterday morning at the Bridge Doctr Ardin a mate in the Genl Hospital, & two private Soldiers to attend him—The inclosed note was handed him by the Doctr who the Coll thought proper to oblige to sign the inclosed parole. The Captn not being able to sign one gave it verbally, Coll White wou’d be glad to hear from your Excellency as soon as possible whether the Doctr & the two privates are to be considered as P[r]isonirs of war.
                    Coll White sent off an officer early in the morning to reconnoitre the rear of the enemy between Wriggles Town, & Wall’s Mills, who informed  him that a strong Column were marching on that road towards Imlay Town.
                    From the accts recd per Deserters & what the Inhabitants say, the Column upon the right to proceed by way of Walls Mills, & that on the Left by way of allentown, seperated at wriggles town from each other & are to form a junction at Imlay town this evening.
                    Coll Jackson with his Corps are now at the Black Horse with whose assistance Coll White expects tomorrow by harrassing their rear, much to retard their march.
                    Since writing the above the Coll is informed that the enemy’s rear have Left the Bridge at Crosswicks.
                    Coll White intends to hang upon the enemy’s rear tonight & will give your Excelly the earliest accts of occurences in this Quarter. I am Sir your Excellencys Most ob: humble Servant
                    
                        Jacob Morris
                    
                